AMENDED AND RESTATED ARTICLES OF INCORPORATION OF CHDT CORPORATION In accordance with Section 607.1007 of the Florida Statutes, the articles of incorporation of CHDT Corporation, a Florida corporation, are hereby amended and restated (the “Amended and Restated Articles of Incorporation”) to read in their entirety as follows: ARTICLE I.NAME The name of the corporation is CHDT Corporation (the “Corporation”). ARTICLE II.PURPOSE The general purpose of the Corporation shall be the transaction of any and all lawful business for which corporations may be incorporated under the Florida Business Corporation Act. ARTICLE III.REGISTERED OFFICE AND AGENT; PRINCIPAL PLACE OF BUSINESS The street address of the registered office of the Corporation shall be 350 Jim Moran Blvd., Suite 120, Deerfield Beach, Florida 33442, and the registered agent of the Corporation at such address shall be Gerry McClinton.The principal place of business of the Corporation shall be 350 Jim Moran Blvd., Suite 120, Deerfield Beach, Florida 33442. ARTICLE IV.AUTHORIZED SHARES Section 1.
